Exhibit 10.18

AMENDMENT NO. 2 TO LOAN DOCUMENTS

Rocky Brands, Inc., an Ohio corporation (“Parent”), Lehigh Outfitters, LLC, a
Delaware limited liability company (“Lehigh”), Lifestyle Footwear, Inc., a
Delaware corporation (“Lifestyle”), Rocky Brands US, LLC, a Delaware limited
liability company formerly known as Rocky Brands Wholesale LLC and successor by
merger to Creative Recreation, LLC and Creative Recreation Retail, LLC (“Rocky
US”), Rocky Brands International, LLC, an Ohio limited liability company and
successor by merger to Creative Recreation International, LLC (“Rocky
International”), and Rocky Brands Canada, Inc., a corporation formed under the
laws of the Province of Nova Scotia and a continuation of a corporation formed
under the laws of the Province of Ontario (“Rocky Canada”) (Parent, Lehigh,
Lifestyle, Rocky US, Rocky International, and Rocky Canada, collectively, the
“Borrowers” and individually a “Borrower”), the Lenders listed on the signatures
pages hereto, including U.S. Bank National Association (collectively, the
“Lenders” and individually a “Lender”) and PNC Bank, National Association, as a
Lender and as Agent for the Lenders (“PNC”) (PNC, in such capacity, the
“Agent”), agree as follows effective as of December 21, 2017 (the “Effective
Date”):

1.



Recitals.

1.1



As of December 19, 2014, Borrowers, Lenders, and Agent, entered into an Amended
and Restated Revolving Credit, Term Loan, Guaranty, and Security Agreement (as
amended, extended, modified, or restated, the “Loan Agreement”).  Capitalized
terms used herein and not otherwise defined will have the meanings given such
terms in the Loan Agreement as amended.  The Loan Agreement, the Other
Documents, and all related loan and/or security documents are referred to herein
as the “Loan Documents”. 

1.2



The Loan Documents were amended by Amendment No. 1 to Loan Documents dated as of
January 22, 2016 to extend the Borrowing Period.

1.3



Borrowers have requested that Agent and Lenders amend the Loan Documents to
change the calculation of EBITDA Adjustment.  Agent and Lenders have agreed to
do so on the terms and subject to the conditions set forth herein. 

2.



Amendment.

2.1



The definition of “EBITDA Adjustment” set forth in Section 1.2 of the Loan
Agreement is amended and restated by the following:

“EBITDA Adjustment” means the lesser of (a) $1,000,000, and (b) the amount of
the non-recurring transaction expenses incurred in connection with the sale of
assets by certain of the Borrowers to Creative Recreation, Inc. on November 22,
2017 and related transactions, to the extent such expenses have been included as
expenses in the determination of net income, have not been capitalized, and have
been paid in cash prior to, or within 180 days after the closing thereof.    

3.



Representations, Warranties and Covenants.  To induce Agent and Lenders to enter
into this Amendment No. 2 to Loan Documents (this “Amendment”), each Borrower
represents, warrants, and covenants, as applicable, as follows:

3.1



Representations and Warranties.  The representations and warranties of Borrowers
contained in the Loan Documents are deemed to have been made again on and as of
the Effective Date, except to the extent that such representations and
warranties were expressly limited to an earlier date.



--------------------------------------------------------------------------------

 

3.2



No Defaults.  After giving effect to this Amendment, no Event of Default or
Default exists on the Effective Date.

3.3



No Claims.  Each Borrower represents and warrants that, to its knowledge, it has
no claims, counterclaims, setoffs, actions or causes of actions, damages or
liabilities of any kind or nature whatsoever whether at law or in equity, in
contract or in tort, existing as of the Effective Date, other than any
reconciliations or manifest error in calculation (collectively, “Claims”)
against Agent or Lenders, their direct or indirect parent corporations or any
direct or indirect Affiliates of such parent corporations, or the
administrators, successors or assigns of any of them (collectively, “Lender
Parties”) that directly or indirectly arise out of, are based upon or are in any
manner connected with any Prior Related Event.  As an inducement to Agent and
Lenders to enter into this Amendment, each Borrower on behalf of itself, and all
of its respective successors and assigns hereby knowingly and voluntarily
releases and discharges all Lender Parties from any and all Claims, whether
known or unknown in existence as of the Effective Date, that directly or
indirectly arise out of, are based upon or are in any manner connected with any
Prior Related Event.  As used herein, the term “Prior Related Event” means any
transaction, event, circumstance, action, failure to act, occurrence of any sort
or type, whether known or unknown, which occurred, existed, was taken, permitted
or begun at any time prior to the Effective Date or occurred, existed, was
taken, was permitted or begun in accordance with, pursuant to or by virtue of
any of the terms of the Loan Documents or any documents executed in connection
with the Loan Documents or which was related to or connected in any manner,
directly or indirectly to the extension of credit represented by the Loan
Documents.

3.4



Authorization.  This Amendment and the related documents have been duly
authorized by each Borrower.   Each Borrower has the full right, power and
authority to enter into this Amendment and perform its respective obligations
hereunder.

3.5



No Misrepresentations.  No information or material submitted to Agent in
connection with this Amendment contains any material misstatement or
misrepresentation nor omits to state any material fact or circumstance necessary
to make the statements herein or therein not misleading.

3.6



No Conflicts.  The execution and delivery of this Amendment and all deliveries
required hereunder, and the performance by each Borrower of its obligations
hereunder do not and will not conflict with any provision of law or the
organizational documents of Borrowers or of any other material agreement binding
upon Borrowers.

3.7



Enforceability.  This Amendment and each of the related documents is a legal and
valid and binding obligation of Borrowers, enforceable against Borrowers in
accordance with its terms,  except as such enforceability may be limited by any
applicable bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally.

3.8



Ratification.  Except as expressly modified herein, the Loan Agreement, as
amended, is and remain in full force and effect.  The Loan Documents are hereby
ratified and confirmed as the continuing obligation of Borrowers. 

4.



Conditions Precedent.  The closing of this Amendment is subject to the following
conditions precedent:

4.1



Fees and Expenses.  Borrowers will pay to Agent all reasonable and documented
attorneys’ fees and expenses of Agent incurred in connection with this
Amendment.



 

-  2  -

--------------------------------------------------------------------------------

 

4.2



Other.  All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with this Amendment and the related
documentation shall be satisfactory in form and substance to Agent and its
counsel.

4.3



The representations and warranties of Borrowers in Section 4 herein will be
true.

5.



General.

5.1



This Amendment is an “Other Document” as defined in the Loan Agreement.

5.2



Except as expressly provided herein, nothing contained herein will be construed
as waiving any Default or Event of Default under the Loan Documents or will
affect or impair any right, power or remedy of Agent or Lenders under or with
respect to the Loan Documents, as amended, or any agreement or instrument
guaranteeing, securing or otherwise relating to any of the Advances.

5.3



All representations and warranties made by Borrowers herein will survive the
execution and delivery of this Amendment.

5.4



This Amendment will be binding upon and inure to the benefit of Borrowers,
Agent, and Lenders and their respective successors and assigns.

5.5



This Amendment will in all respects be governed and construed in accordance with
the laws of the State of Ohio.

5.6



This Amendment and the documents and instruments to be executed hereunder
constitute the entire agreement among the parties with respect to the subject
matter hereof and shall not be amended, modified or terminated except by a
writing signed by the party to be charged therewith.

5.7



Each Borrower agrees to execute such other instruments and documents and provide
Agent with such further assurances as Agent may reasonably request to more fully
carry out the intent of this Amendment.

5.8



This Amendment may be executed in a number of identical counterparts.  If so,
each such counterpart shall collectively constitute one agreement.  Any
signature delivered by a party by facsimile transmission or other electronic
means shall be deemed to be an original signature hereto.

5.9



No provision of this Amendment is intended or shall be construed to be for the
benefit of any third party.

5.10



EACH PARTY HERETO  HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH.

Signature Page Follows





 

-  3  -

--------------------------------------------------------------------------------

 



Signature Page to Amendment No. 2 to Loan Documents

Executed as of the Effective Date

﻿

﻿

 

 

﻿

Rocky Brands, Inc.,

﻿

Lehigh Outfitters, LLC,

﻿

Lifestyle Footwear, Inc.,

﻿

Rocky Brands US, LLC,

﻿

Rocky Brands International, LLC,

﻿

Rocky Brands Canada, Inc.,

﻿

as Borrowers

﻿

 

 

﻿

 

 

﻿

By:

/s/ Tom Robertson

﻿

 

Tom Robertson

﻿

 

Chief Financial Officer of each Borrower

﻿

﻿





 

-  4  -

--------------------------------------------------------------------------------

 

Signature Page to Amendment No. 2 to Loan Documents

﻿

 

 

﻿

PNC Bank, National Association,

﻿

as Agent and a Lender

﻿

 

 

﻿

 

 

﻿

By:

/s/ Christopher Tully

﻿

  

Christopher Tully

﻿

 

Vice President

﻿

﻿





 

-  5  -

--------------------------------------------------------------------------------

 

Signature Page to Amendment No. 2 to Loan Documents

﻿

 

 

﻿

U.S. Bank National Association,

﻿

as a Lender

﻿

 

 

﻿

 

 

﻿

By:

/s/ Gary Yakel

﻿

 

Gary Yakel

﻿

 

Vice President

﻿

﻿



 

-  6  -

--------------------------------------------------------------------------------